Citation Nr: 0412084	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  99-13 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana

THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to a compensable rating for the residuals of 
a left Achilles tendon injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel





INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from July 1977 to July 1980.  His awards and 
decorations included the Parachutist Badge.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In August 2003, the veteran had a hearing before the 
undersigned Veterans Law Judge at the Board's central offices 
in Washington, D.C.  At that time, the veteran claimed 
entitlement to service connection for hearing loss disability 
and for tinnitus.  Those claims have not been certified to 
the Board on appeal nor have they otherwise been developed 
for appellate purposes.  Therefore, the Board has no 
jurisdiction over those claims, and they will not be 
considered below.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.101 (2003).  They are, however, referred to 
the RO for appropriate action.


REMAND

As noted above, the veteran seeks entitlement to service 
connection for a seizure disorder.  In support of his claim, 
the veteran has submitted various service medical records and 
copies of service medical records which appear to have 
discrepancies.  Those discrepancies need to be resolved, 
prior to further consideration by the Board.

In July 1998, in conjunction with his claim for service 
connection for a seizure disorder, the veteran submitted a 
copy of an Individual Sick Slip (DD Form 689) which showed 
that on 21 May, he was seen for a "Leg" injury at the 
Battalion Aid 


Station for the 3rd Battalion, 325th Infantry.  He was 
identified by name, service number/Social Security Number, 
and grade/rate (E-4).  His time in was 0707 and his time out 
was 0725.  His disposition was a return to duty, and the 
document was signed by D. C. C, CW2, PA.  The PA's Social 
Security Number was also included.  That sick slip coincided 
with the date of an appointment in which the veteran was 
scheduled to have follow-up treatment for abrasions sustained 
in a fall from a tree.  The original of the Individual Sick 
Slip, dated 21 May, has not been associated with the claims 
folder.  Specifically, it is not contained in the packet 
containing the veteran's service medical records, which was 
received by the VA in the early 1980's.  
During his August 2003 hearing, the veteran submitted an 
original Individual Sick Slip (DD Form 689) which showed that 
on 21 Oct 79, he was seen for treatment.  That original 
Individual Sick Slip appears to be identical to the copy of 
the 21 May Individual Sick Slip noted above.  The only 
exceptions are the month and year on the original, Oct 79 
instead of May, and the remarks section on the original, 
which contains the words "Leg + Head" rather than just 
"Leg".  The original Individual Sick Slip, dated 21 Oct 79, 
does not correspond with a specific appointment noted in the 
veteran's service medical records.

In July 1998, the veteran submitted a copy of a Request and 
Authority for Leave (DD Form 31).  It was a request for 
"conv" leave and was dated 25 Oct 79.  It identified the 
veteran by his full name, Social Security number, and pay 
grade.  The control number was listed as "CLV".  The dates 
of leave were from 25 Oct 79 to 14 Nov 79.  The number of 
days of leave was 21 and the number of days of leave the 
veteran had accrued was 52.  The DD Form 31 also identified 
the veteran's organization and station, the organization 
telephone number, and the veteran's leave address and 
telephone number.  The document was signed by the veteran, 
the veteran's First Sergeant (J. L. C.); the approving 
authority (R. T. R., CPT, INF, Adj); and the authenticating 
authority.  The date and time of departure was 25 Oct 
79/1500.  The Remarks section was left blank.  That period of 
leave corresponded with a recommendation in the veteran's 
service medical records, dated Oct 25, 1979.  The health care 
provider had recommended such leave in association with a 
partial Achilles tendon rupture.




In November 2002, the veteran submitted another copy of the 
Request and Authority for Leave (DD Form 31), dated 25 Oct 
79.  It appears to be identical to the copy of the DD Form 31 
received by the VA in July 1998.  The only difference is in 
the remarks section which contains the following notation: 

Fell down unit's stairs
Broke cast
Head injury

The original of the DD Form 31, dated 25 Oct 79, has not been 
associated with the claims folder.  

In July 1998, the VA received a copy of a service medical 
record, dated May 21, 1980, in which the veteran was treated 
for an abrasion of both upper legs.  The plan was to continue 
dressing to "both legs".  That record is not contained in 
the packet containing the veteran's service medical records, 
which was received by the VA in the early 1980's.  

During his August 2003 hearing, the veteran submitted the 
original service medical record, dated May 21, 1980.  It 
appears to be identical to the copy received in July 1998.  
The only exception is under the plan where it is noted to 
continue dressing to "both legs and head".

The folder containing the veteran's service medical records 
was received by the VA in the early 1980's.  It contains a 
copy of the report of the veteran's service separation 
examination (Standard Form 88), which was performed on May 
27, 1980.  In Section 71, it is noted that the veteran has an 
"Achilles ruptured" left.  The veteran's signature also 
appears in that section.

During his August 2003 hearing, the veteran submitted the 
original report of his service separation examination 
(Standard Form 88), performed on May 27, 1980.  It 


appears to be identical to the copy received by the VA in the 
early 1980's.  The only exception is in Section 71, where it 
is noted that the veteran has an "Achilles ruptured" left 
"+ head hurts ears ring".  The veteran's signature also 
appears in that section.

In conjunction with his July 1998 claim for service 
connection for a seizure disorder, the veteran reported that 
relevant medical records could be obtained from various 
health care providers, including Noblesville Hospital, 
Decatur Hospital, Wackagan Hospital, and Wayne Township 
Ambulance and Fire Department.  Those records have not been 
associated with the claims folder.  It is unclear whether 
Wackagan Hospital is the same as Rovena St. Therese Medical 
Center in Waukegan, Illinois.  The RO has already requested 
records and received a response from the latter.

In July 1998, the veteran also reported that he had received 
treatment from Johnson County Hospital.  It is unclear 
whether that is the same as Johnson Memorial Hospital in 
Franklin, Indiana.  It should be noted that records have 
already been received from Johnson Memorial Hospital.

In June 1999, the veteran also reported that relevant medical 
records could be obtained from various health care providers, 
including Decatur St. Mary's Hospital in Decatur, Illinois 
and from Hamilton County Hospital in Noblesville, Indiana.  
It is unclear whether these health care providers are 
identical to Noblesville Hospital and Decatur Hospital.  In 
this regard, it should also be noted that the RO has received 
records from Riverview Hospital in Noblesville, Indiana, and 
from St. Mary's Hospital in Decatur, Illinois.

In a January 1983 record from Indiana University Hospitals, 
it was noted that the veteran had had seizures since high 
school.

In October 1985, T. G. H., M.D., reported that the veteran 
had had seizures since grade school.




In August 2003, a physician (S. E. M., M.D.) with the 
Indianapolis VAMC reported that the veteran's seizure 
disorder occurred after a parachute accident in service.

With regard to the claim for an increased rating for an 
increased rating for left Achilles tendon injury, the RO has 
not taken steps to provide notices and assistance in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA).  The RO's generic citations to VCAA in statements of 
the case and supplemental statements of the case, without 
specific information pertaining to claim, are inadeaquate. 

In light of the foregoing, additional development is 
warranted with respect to the issue of entitlement to service 
connection for a seizure disorder.  Accordingly, this appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.  The following actions are 
to be performed:

1.  Ensure that all provisions of VCAA 
are properl;y applied in the development 
of the claims.

2.  Resolve the discrepancies in the 
originals and the copies of the veteran's 
service medical records.  In so doing, 
request that the veteran identify the 
individual who made the copies of the 
veteran's service records received by the 
VA in July 1998.  Then, request that such 
individual provide the documents from 
which copies were made of the Individual 
Sick Slip (DD Form 689) reflecting 
treatment on 21 May and the Request and 
Authority for Leave (DD Form 31), dated 
25 Oct 79.  If the individual is unable 
to produce the original documents, make 
another request, through official 
channels (e.g., the National Personnel 
Records Center in St. Louis, Missouri), 
for the veteran's original service 


medical records and his original service 
personnel records.  Specifically request 
the original Individual Sick Slip (DD 
Form 689) reflecting treatment on 21 May 
for a leg injury.  Also obtain the 
original Request and Authority for Leave 
(DD Form 31), dated 25 Oct 79.  Make as 
many requests as are necessary to obtain 
such records.  If such records are 
unavailable, have the relevant Federal 
department or agency so state in writing 
and associate that statement with the 
veteran's claims folder. 

3.  Please have the veteran furnish the 
names, addresses, and approximate dates 
of treatment or examination, for the 
following health care providers who may 
possess additional records relevant to 
your claim of entitlement to service 
connection for a seizure disorder:  
Noblesville Hospital, Decatur Hospital, 
Wackagan Hospital, Johnson County 
Hospital, Hamilton County Hospital, Wayne 
Township Ambulance and Fire Department, 
and City of Lawrence Fire Department.  If 
any such records are not on file, the RO 
must take the steps necessary to obtain 
them directly from the providers.  In the 
alternative, the RO must request that the 
veteran provide any such records in his 
possession.  Failures to respond or 
negative replies to any request must be 
noted in writing and associated with the 
claims folder.

4.  When the actions in paragraphs 1, 2, 
and 3 have been completed, schedule the 
veteran for a neurologic examination to 
determine the nature, etiology, and 
extent of any neurologic disability found 
to be present.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  The 


claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, be reviewed.  If a seizure 
disorder is found, the examiner must 
identify and explain the elements 
supporting the diagnosis.  The examiner 
must also render an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that such disorder is the result of any 
event in service, including, but not 
limited to, injuries sustained in a 
parachute jump in service in September 
1979.  If the examiner concludes that the 
seizure disorder existed prior to 
service, he or she must render an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that such disorder 
was chronically worsened by any event in 
service.  The rationale for all opinions 
must be set forth in writing.

5.  When all of the foregoing actions 
have been completed, undertake any other 
indicated development and then 
readjudicate the issue of entitlement to 
service connection for a seizure 
disorder.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished an SSOC and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action.  




By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 



__________________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


